LATTIMORE,' J.
Responding to appellant’s motion, we observe:
1. It was not necessary for the state to physically introduce in evidence any or all of the equipment found in the possession of appellant. If for ■ any reason the state offered to or did introduce a part of same, then it was no valid objection that all was not produced.
 2. The charge being that appellant possessed equipment for the manufacture of intoxicating liquor, an itemized statement of the various articles constituting such equipment was not necessary to the validity of the indictment; and, if the proof shows that the articles found in appellant’s possession were sufficient for the purpose of manufacturing such liquor, the case was made out, and the refusal of the special charge seeking to have the jury instructed to acquit, if any single article named in the indictment, but shown to be unnecessary to the manufacture, was not shown in the proof, was proper.
3. Two witnesses swore positively that the stove, boiler, with cap on it, the metal tube, the barrels, and the trough found in appellant’s possession were such equipment as would suffice for the manufacture of intoxicating liquor.
4. The jury’s verdict was in accord with the testimony.
The motion for rehearing will be overruled.